Citation Nr: 0905474	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  02-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to May 1976 
and from March 1978 to September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In November 2003, the Board 
remanded the Veteran's appeal for further evidentiary 
development.  

In March 2006, the Board, in pertinent part, denied 
entitlement to a compensable rating for left ear hearing 
loss.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
July 2007 Order, the Court granted a Joint Motion of the 
parties, vacated the Board's denial, and remanded the matter 
for action consistent with the Joint Motion.  

In December 2007, the Board remanded this case to schedule 
the Veteran for an examination of her service-connected 
hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the Veteran was scheduled for a VA 
audiometric evaluation in September 2008, but she failed to 
report for the examination.  Review of the file indicates 
that the Veteran has changed her address at least twice 
during the pendency of her appeal.  VA letters to her 
beginning in December 2004, including notice of the 
scheduling of VA compensation examinations in March 2005, 
were mailed to her at an address in Waynesburg, PA.  In May 
2008, a letter was received from the Veteran that shows an 
address in Waynesburg, PA.  The AMC wrote the Veteran in 
September 2008 at her last reported address in Waynesburg.  
However, another letter from the AMC that was dated the same 
day was mailed to the Veteran at an address in Grayesville 
[sic], PA.  The file does not reflect that either 
September 2008 letter was returned by the Postal Service as 
undeliverable.  Neither does the file contain any notice from 
the Veteran indicating an address change to Grayesville, PA.  

Importantly, the file also contains a notice from the VA 
Medical Center in Pittsburgh, PA, regarding the scheduling of 
an audiometric evaluation in September 2008.  That notice 
shows the Veteran's address was in Graysville, PA.  The file 
also contains another notice indicating that the Veteran 
(with an address in Graysville) had failed to report for the 
scheduled examination.  

In October 2008, the AMC readjudicated and denied the 
Veteran's claim, and mailed a supplemental statement of the 
case (SSOC) to her at the previous address in Waynesburg.  
The file does not reflect that the SSOC was returned by the 
Postal Service.  

The Board observes that the record is, at best, unclear as to 
the Veteran's correct address.  Importantly, it appears that 
her failure to report for the scheduled examination may have 
been due to the fact that notice of the examination was 
mailed to an incorrect address.  

Therefore, the Board finds that the case must be remanded 
first to ascertain the Veteran's correct address.  Then, the 
Veteran should be rescheduled for an audiometric evaluation, 
ensuring that she is notified at the correct address.  

The Board also notes that, in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the Court held that, for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  As with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  The record does not reflect that the Veteran has been 
provided the specific notice required by Vazquez-Flores.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran, and her 
representative, if necessary, to 
ascertain her correct address.  

2.  Then, provide the Veteran with proper 
notice complying with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  
Specifically, notify her that, to 
substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life.  In addition, provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation - e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

3.  Then, schedule the Veteran for an 
audiometric evaluation to assess the 
current severity of her service-connected 
left ear hearing loss disability.  The 
claims folder must be made available to 
and be reviewed by the examiner.  

4.  Then, readjudicate the issue on 
appeal based on a de novo review of the 
record.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, provide her and her 
representative a supplemental statement 
of the case (SSOC) and give them an 
appropriate opportunity to respond before 
returning the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


